Citation Nr: 1412747	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  11-03 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a skin disorder, to include tinea versicolor.

2.  Entitlement to service connection for a lumbar spine disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and J.F.


ATTORNEY FOR THE BOARD

W. Spruill, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1988 to December 1992.

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, denied service connection for tinea versicolor and degenerative disc disease of the lumbar spine.  

The Board has reviewed the Veteran's physical claims file and file on the "Virtual VA" system to insure a total review of the evidence.

The Veteran testified at a personal hearing before an undersigned Veterans Law Judge (VLJ) of the Board in Washington, D.C., in December 2011, and a transcript of the hearing is of record.  38 U.S.C.A. § 7102(a)(West 2002); 38 C.F.R. § 20.707  (2013); Arneson v. Shinseki, 24 Vet. App. 379 (2011).

The issue of entitlement to service connection for a lumbar spine disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A chronic skin disorder was not present in service; the Veteran's current skin disorder has been attributed to a known clinical diagnosis and is not etiologically related to his active service.


CONCLUSION OF LAW

A skin disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Prior to the initial adjudication of the claim at issue herein, the RO's January 2009 letter advised the Veteran of the elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman, 19 Vet. App. at 486.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.  Thus, the Board finds that the content requirements of the notice VA is required to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, identified private treatment records, and VA treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.    

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  The Board notes that the Veteran was afforded a VA examination in September 2009 and in April 2011.  The Board finds that cumulatively, the VA examinations provided are adequate, as they are based on a complete review of the Veteran's claims file, an interview with the Veteran, and a physical examination of the Veteran, and provides sufficient rationale to make a fully informed decision.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 112.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R.         
§ 3.103(c)(2)(2013) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The VA personnel must also ask questions to fully explore the bases for each claim.  At the December 2011 Board hearing, the Veteran's representative and the VLJ asked the Veteran questions about the bases for the service connection issues on appeal.  The VLJ also indicated that consideration would be undertaken based on the testimony and evidence of record as to whether an additional examination would be useful to substantiate the claims.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claims. The VLJ's and the Veteran's representative solicited information to identify any outstanding relevant evidence.  Based on the Veteran's request at the December 2011 hearing, he was given 30 days to submit additional evidence in support of his claims.  Therefore, the Board finds that, consistent with Bryant, the VLJ has complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) .

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.  As such, the Board will address the merits of the Veteran's claims herein.  

II.  Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection for certain chronic diseases will be presumed if they are manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

With a number of exceptions, VA will pay compensation to a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that (1) became manifest during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011; and (2) by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis. 38 C.F.R. § 3.317(a)(1).

A "qualifying chronic disability" means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness;  (B) the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. 1117(d) 
warrants a presumption of service-connection.  38 C.F.R. § 3.317(a)(2)(i).

III.  Factual Background and Analysis

Service Connection for Skin Disorder

The Veteran contends that he is entitled to service connection for a skin disorder, as he believes that this condition originated during his active duty service.  Specifically, he contends that this condition developed as a result of exposure to conditions during his active duty service in the Gulf.

The Board recognizes the Veteran's in-service complaints of skin problems.  Specifically, in a November 1992 service treatment record, the Veteran complained of itching and rashes on his upper extremities, as well as his upper and lower trunk.  The treating provider noted that the Veteran exhibited dry sores on the affected area and rendered an impression of possible tinea versicolor.  He was treated with selsun shampoo.  The service treatment records do not reflect treatment or complaints of skin problems for the remainder of the Veteran's time in service or at any other time during active duty service.        

The Board also recognizes the post-service treatment records indicating diagnoses of and treatment for skin problems.  In February 2009, the Veteran was evaluated in a dermatology clinic for complaints of a rash on his chest, back, and shoulders.  The treating provider diagnosed tinea versicolor and prescribed ketoconazole and nizoral shampoo.  In March 2009, the Veteran was evaluated at a dermatology clinic as a follow-up regarding tinea versicolor, as well as treatment for seborrheic dermatitis.  The treating provider noted that the Veteran responded well to treatment and lesions had resolved.      

In September 2009, the Veteran underwent a VA "skin disease" examination.  The Veteran reported that he broke out with a dry scaly rash over his face at the frontal hairline, the eyebrows, and the nasolabial areas every other week.  He also reported that an erythematous macular rash came over his back and chest areas every other week.  He indicated that with treatment, to include ketoconazole shampoo, clotrimazole, and ketoconazole pills, the rashes would go away.  Upon examination, the examiner noted that the Veteran did not exhibit a rash or tinea versicolor lesions over his chest, back, and shoulder areas.  The Veteran exhibited mild scaliness of skin over the frontal hairline area, bilateral eyebrow areas, and mustache and beard areas involving 0.5% of the face area.  Finally, the Veteran did not exhibit seborrheic dermatitis over any other areas of the body.  

The examiner noted that the Veteran was diagnosed with tinea versicolor in February 2009, which responded very well to ketoconazole antifungal pills.  Upon examination, the examiner found that the Veteran did not exhibit tinea versicolor.  The examiner diagnosed mild seborrheic dermatitis involving 0.5% of the total body area and 3.57% of the exposed area of the body.  The examiner concluded that the Veteran was diagnosed and treated for a tinea versicolor skin disorder in February 2009 and it was "less likely than not related to his possible tinea versicolor diagnosis in service in 1992."  The examiner explained the basis for this conclusion, noting that the Veteran did not have a trace of tinea versicolor based on the examination, and there was no skin condition diagnosed between 1992 and 2009.  The examiner also noted that there was no nexus between the skin condition in service and diagnosis in March 2009.  Finally, the examiner stated that tinea versicolor is a superficial fungal infection of the skin that can come at any time and the Veteran had a transitory condition in the service as there was no continuity between 1992 to 2009.  

In April 2011, the Veteran underwent another VA "skin disease" examination.  The Veteran described the onset of his skin condition, explaining that since the 1990s, he began breaking out with small lesions which would come and go, resembled pimples, and contained pus.  He reported that these lesions would appear on his upper chest, back, shoulders, forehead, buttocks, scalp, and hands.  He stated that in order to treat his symptoms, he used ketoconazole shampoo and Lamisil cream, which provided little relief.  Upon examination, the examiner noted that less than five percent of his exposed area or total body area was affected.  The examiner noted "hyperpigmented, mainly flat, round macules, papules, some scaly lesions on frontal area on chest, few scattered on upper back near shoulders, buttocks ...small scaly papule on frontal scalp area."  The examiner diagnosed mild folliculitis and indicated that seborrheic dermatitis, tinea versicolor, or psoriasis was not found upon examination.  The examiner concluded that the "condition/disability rash (seborrheic dermatitis and or psoriasis) is not caused by or a result of Gulf War service."  In forming this conclusion, the examiner noted that there was no evidence of ongoing treatment while in service for this condition and there was no nexus between the diagnosed skin condition and Gulf War service.  

Following its review of the available evidence, the Board must conclude that the preponderance of the evidence is against the Veteran's claim.  In this regard, the Board notes that there is no medical evidence showing that the Veteran was found to have a chronic skin disorder in service, or evidence linking the Veteran's skin disorder to his active service.  

Although the Veteran might sincerely believe that he has a chronic skin disorder as a result of his conditions in the Gulf during his active service, this is a medical determination that is too complex to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer).  As a lay person, the Veteran does not have the medical training or expertise to provide a competent opinion as to whether his current skin disability is related to service.  Consequently, the Veteran's assertions do not constitute competent evidence of etiology in this case.   

Moreover, to the extent that the Veteran is claiming that skin rashes and lesions present in service have continued ever since, the Board notes that the medical evidence shows otherwise and the Board has found the objective medical evidence to be more probative than the Veteran's self-serving statements.

In this, and in other cases, only competent evidence may be considered to support Board findings.  The Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  To that end, the Board places significant probative value on the September 2009 and March 2011 opinions undertaken specifically to address the etiology of the Veteran's skin disorder.  The September 2009 and March 2011 examiners concluded that the Veteran's skin disorder was not related to his active duty service.  These examiners noted a review of the Veteran's claim file.  In addition, a sufficient rationale was provided to support the conclusion reached.  Cumulatively, the Board finds that the September 2009 and March 2011 opinions outweigh the Veteran's lay opinion and are highly probative.  

The Board also notes that the Veteran's skin complaints have been attributed to known clinical diagnoses so provisions authorizing presumptive service connection for undiagnosed illnesses developing in Persian Gulf Veterans are not applicable to this claim.

In light of these circumstances, the Board must conclude that service connection is not warranted for a skin disability.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  See 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).



ORDER

Service connection for a skin disorder, to include tinea versicolor, is denied.  


REMAND

The Board's review of the claims file reveals that VA has a further duty to assist the Veteran in developing evidence pertinent to his claim of entitlement to service connection for a lumbar spine disorder.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

A new VA opinion is warranted for purposes of adjudicating the Veteran's appeal.  Specifically, in September 2009, a VA examination was conducted to ascertain whether the Veteran's lumbar spine disorder was related to his back condition in service.  First, the examiner noted that the Veteran was seen only one time for back pain while in service.  However, a review of the record reveals that the Veteran was seen several times for complaints of back pain during active duty service, as illustrated in service treatment records dated September 1990, March 1992, and May 1992, as well as the notation of recurrent back pain in November 1992.  Second, the examiner noted that there was no lower back evaluation between 1992, date of discharge, and 2002.  However, the Veteran has submitted private treatment records showing treatment and complaints of back pain on several occasions between 1992 and 2002.  Finally, the Veteran has asserted that he has experienced ongoing back pain since service.  However, the examiner did not adequately address the Veteran's assertions of continuity of symptomatology.  

Moreover, the RO must, with the assistance of the Veteran, obtain his updated treatment records and obtain a new VA opinion to ascertain whether the Veteran's currently diagnosed lumbar spine disorder is etiologically related to the Veteran's service.



Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance obtain copies of any pertinent records and add them to the claims file.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. Refer the claims folder to the examiner who conducted the September 2009 VA spine examination for an addendum to the opinion that takes into consideration pertinent treatment records, including records from the "Employee Health Unit" dated May 1996 to April 2003.  The examiner must render an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the currently diagnosed lumbar spine degenerative disc disease is etiologically related to the Veteran's service.  The examiner must consider service treatment records dated September 1990, March 1992, and May 1992, as well as the notation of recurrent back pain in November 1992, as reflected on the Report of Medical History upon separation.  

A complete rationale for the opinion expressed must be provided.  

If that examiner is unavailable or determines that an opinion cannot be provided without another examination, the Veteran should be scheduled for a new examination.  
3. If another examination is deemed necessary, the Veteran must be advised of the importance of reporting to this examination and of the possible adverse consequences, of failing, without good cause to so report.  See 38 C.F.R. § 3.655 (2013).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of any scheduled examination must be included in the claims folder, and must reflect that it was sent to his last known address of record.  If the Veteran fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

4. Once the above-requested development has been completed, the Veteran's claim for entitlement to service connection for a lumbar spine disorder must be readjudicated.  

5. If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


